On petition for writ of certiorari to the Court of Criminal Appeals of Alabama. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the Court of Criminal Appeals of Alabama for further consideration in light of the position asserted by the respondent in its brief filed on May 10, 2017.THE CHIEF JUSTICE, with whom Justice THOMAS, Justice ALITO and Justice GORSUCH join, dissenting: The Court vacates the judgment below in light of the position asserted by the respondent in its brief. That position is that the Court should vacate a state court judgment for further consideration in light of Ex parte Beckworth, 190 So.3d 571 (Ala.2013). Beckworth is a state court decision that turns entirely on state procedural law. It was expressly called to the attention of *2293the state courts, which declined to upset the decision below in light of it. Reply to Pet. for Cert. 2, n. 1. The question presented concerns state collateral review-purely a creature of state law that need not be provided at all. Whatever one's view on the propriety of our practice of vacating judgments based on positions of the parties, see Hicks v. United States, 582 U.S. ----, 137 S.Ct. 2000, --- L.Ed.2d ---- (2017), the Court's decision to vacate this state court judgment is truly extraordinary. I respectfully dissent.